department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you disagree with our proposed deletions you should follow if you agree with our deletions you do not need to take any letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is lf you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil nos tax_exempt_and_government_entities_division date legend a date b name of state c address m name of entity t name of individual v name of individual dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you qualify for recognition of tax exemption under sec_501 of the code facts you m are a corporation formed on a and operate pursuant to the laws of the state of b your articles of incorporation stated that your specific purpose is to provide financial services such as financial literacy education home buyer workshops credit counseling debt negotiation and debt settlement notary public services as well as income_tax filing your articles of incorporation made no mention about how your assets will be distributed upon dissolution in your application you described your activities as follows the main purpose of forming this organization is to provide affordable financial services to low-to-moderate income families the organization plans to serve the community through the fdic financial literacy money smart program first time home buyer workshops housing counseling debt and credit management debt negotiation and settlement and notary public services in addition the organization will also provide free income_tax services with a voluntary contribution to cover administrative as well as office expenses to taxpayers whose income levels are less than dollar_figure agi that will prevent and protect taxpayers from predatory tax professionals who are offering them the unnecessary ‘rapid refunds loans’ that usually cost them sometimes more than dollar_figure per return the organization would welcome any opportunity that could assist in offering this service to the community you outlined your specific activities in your business plan as follows income_tax service a individual b self-employed c small_business business start-up a corporation search registration and filing b fictitious name search and registration c assistance with a well grounded business plan uscis immigration services a application_for naturalization-form n-400 b application_for asylum-form c application_for replacement of naturalization citizenship document-form n-565 d change_of address notification form ar-11 e application to replace permanent residence card-form i-90 f affidavit of support and sponsorships credit_counseling_services a debt counseling and management b debt negotiation and settlement c debt consolidation d budgeting bookkeeping services a payroll b profit and loss statement c quick book business set up d bill payment services - light telephone cable mortgage credit cards and more mortgage services a first time home buyer grants assistance b first time home buyer workshop education c foreclosure prevention d fdic money smart training other services a auto tag renewal b drive's license renewal c drive's license duplication due to change_of address as part of your mortgage services you plan to offer classes using the money smart curriculum available from the fdic on a monthly basis however no evidence has been submitted that any classes using the fdic money smart curriculum have been held you represented that your credit counseling program comprised percent of your overall activities while your income_tax service program comprised percent of your overall activities further your other services such as business start-up uscis immigration services bookkeeping services and mortgage services and driver license related_services encompassed the remaining percent of your total activities with respect to your fee structure although you provided that your services are free of charge participating clients however are required to make a donation to you at a predetermined amount dependent on the type of service received you explained that the cost of running a business is extremely expensive consequently to cover your operational cost a donation is required from your clients for the services you provide according to your business plan eor debt management a donation of dollar_figure per month would be required to maintain accounts for credit counseling an account setup fee in the amount of dollar_figure would be required in order to cover the cost of contacting all creditors as well as other account setup expenses for debt settlements debtors are require d to donate of the discounted amount from an account as a result of long term debt negotiation with creditors and collection for tax agencies in order to cover expenses and to streamline settlement process for others services clients will donate just dollar_figure regardless the type of tax returns for taxpayers with very low income that require a filing of a ez form the donation will not be more than dollar_figure you have yet to establish a fee waiver policy for your services you detailed your credit counseling service program as follows t or v will call the prospect referred by the mortgage companies and the real_estate companies to introduce your company you will request documents from the prospect needed for an analytical review in order to determine if the service is appropriate for the prospect you will put together a budget for the prospect to find out whether he she really needs a debt management plan or just counseling on how to handle credit the analysis of the budget will identify any potential of overspending or the need for getting rid of unnecessary expenses in order to meet the prospect's obligations once the prospect indicates that he she needs your services you will request for additional financial documents such as pay stubs bills and credit card at this point the client will complete an enrollment application and execute an statements enrollment agreement this same enrollment contract is used for all your programs some notable terms of the enrollment agreement are enrollee agrees to deposit with you by the dates agreed upon the full amount of funds needed to cover all of his her monthly debt payments or full settlement amount required for a one time settlement and any required voluntary administrative contribution agreed to under this agreement enrollee will make all of his her monthly deposits by bank check certified check or money order made payable to you e enrollee understands that you do not charge an advance fee for any of their debt counseling programs however he she has voluntarily agreed to make a one time nonrefundable contribution of dollar_figure program setup donation in order to help with the operational costs involved in setting up his her account the enrollee has agreed to make a voluntary monthly contribution of dollar_figure for all accounts that he she enrolls in the credit counseling program with you the enrollee agrees to contribute of each account settlement discount from his her creditors but not more than dollar_figure to you due to the high cost of negotiating settlement with creditors if the enroliee voluntarily cancels any time after enrollment he she agrees to a cancellation contribution of dollar_figure in order to help you with other administrative expenses involved my accounts e although you seek to target low-to-moderate income individuals your prospective clients are when we inquired about any on-going educational program anyone in need of your services your clients will participate in while undergoing your debt management program dmp you said that clients might be encouraged to participate in your fdic money smart program classes you will also refer your clients in your dmp program to the computer-based money smart program offered for free by the fdic otherwise no other educational materials will be provided by you you are currently operating in a facility located at c however you intend to move to a larger facility upon receipt of financial assistance you plan to purchase leads and utilize other non-profit organizations real_estate companies mortgage companies churches as well as past or current clients as sources of referrals your overall promotional strategy will encompass advertising on traditional mediums internet and yellow pages although you state that you will conduct public fundraising you have not provided specific information regarding your fundraising program your projected budget is as follows projected budget time account setup x12 - monthly administrative revenues clients dollar_figure administration fee clients dollar_figure donation total revenues expenses general manager annual salary operational manager annual salary sr debt counselor annual salary certified debt counselor annual salary contract bookkeeper annual salary general office assistance annual salary subtotal expenses - salaries transportation rent software website design advertising dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure computers telecommunication printer fax machines miscellaneous subtotal expenses - other total expenses n c dollar_figure' dollar_figurei based on your financial data you will be entirely supported by fees you receive from services you provide your projected budget shows that most of your expenses will be allocated towards payment of compensation your budgets do not allocate any expenses towards the operation of a substantive educational program t is your president chief_executive_officer marketing you have two board members t and v manager and board member i's background includes experience as a mortgage loan processor debt counselor and loan coordinator t has been certified by the fdic as a money smart program instructor as well as certified by the national association of certified credit counselors naccc as a credit counselor t has full management responsibility over your organization v is your operation manager and board member v has experience in income_tax services t and v are a married couple your business plan provided that you are structured as a family owned and operated agency with t as your founder owner general manager based on your application the stated compensation_for t andvares indicated that your owner’s compensation is tied to the company’s performance hence t as your owner will receive non-fixed compensation payments dependent on your profitability you have yet to adopt bylaws or a conflict of interest policy per year respectively however your business plan and dollar_figure law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 of the code states that an organization that provides credit_counseling_services will not qualify for exemption under sec_501 unless it is organized and operated in accordance with specific requirements these requirements include sec_501 a i of the code which maintains that the organization must provide credit_counseling_services tailored to the specific needs and circumstances of consumers sec_501 of the code provides that the organization's fee policy must indicate that the fees charged are reasonable and allow for the waiver of fees for consumers who are unable to pay due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan except to the extent allowed by state law prohibits the charging of any fee based in whole or in part on a percentage of the consumer's debt the consumer’s payments to be made pursuant to a debt management plan or on the projected or actual savings to the consumer resulting from enrolling in a debt management plan fees cannot be based on the size of the consumer's debt or projected savings unless permitted by state law the organization can not refuse to provide credit_counseling_services to a consumer sec_1 q d of the code provides that at all times the board_of directors of a credit counseling service_organization must be controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders not more than percent of the voting power of the board_of directors can be vested in or directly ersons who are employed by indirectly from the organization’s activities furthermore not more than percent of the board may be employees of the organization creditors or those who will benefit financially sec_501 of the code states that the organization receives no amount for providing referrals to others for debt_management_plan_services and pays no amount to others for obtaining referrals of consumers the organization or who will benefit financially sec_501 of the code provides that a credit counseling service_organization will not be exempt from tax under subsection a unless such organization is organized and operated in accordance with the following requirements i the organization does not solicit contributions from consumers during the initial counseling process or while the consumer is receiving services from the organization sec_1_501_c_3_-1 of the regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized however an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a it is necessary for an organization to establish that it is not organized or private interest operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in 302_f2d_934 ct_cl the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization’s activities which included the sale of many publications as well as the sale of advice for a fee to individuals was indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non- exempt commercial purpose rather than for a tax-exempt purpose among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations ’ in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable in addition the court found that the educational nor scientific but rather comme rcial organization’s financing did not resemble that of the typical c organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in consumer credit counseling service of alabama inc v united_states u s tax cas d d c the court held an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational the consumer credit counseling service which had been recognized as exempt under section a group ruling is an umbrella organization made up of numerous credit counseling c in in this case these agencies provided information to the general_public service agencies through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families the professional counselors used only percent of their time for debt management programs they did not limit these services to low-income individuals and families but they provided their services free of charge the court found that the law did not require that an organization must perform its exempt functions solely for the benefit of low-income individuals to qualify under sec_501 nonetheless these agencies did not charge a fee for the programs that a nominal fee was charged for the debt management constituted their principal activities services but was waived when payment would work a financial hardship the agencies received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from fees thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization described in sec_501 as a charitable and educational_organization see also credit counseling centers of oklahoma inc v united_states u s tax cas d d c in which the facts were virtually identical and the law was identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above solution plus inc v commissioner of internal revenue tcmemo_2008_21 held that an organization primarily engaged in provision of debt management programs dmps did not operate exclusively for charitable purposes and did not qualify for tax exemption under sec_501 of the code the court focused on organization’s operations to decide whether it satisfied the operational_test factors that the court considered included a the organization's primary activity which was the provision of dmps to the general_public for a fee from its customers and its customers’ creditors b the organization’s conduct of this activity in a self- promotional and profit-maximizing manner c the fact that the organization did not limit its dmp services to low-income individuals and d the organization has not established that its proposed dmp fee structure was reasonable thus the court concluded that petitioner did not operate exclusively for charitable purposes in salvation navy_v commissioner tcmemo_2002_275 the court found that one of the reasons why the organization did not qualify for exemption from federal_income_tax was because it could not prove that its net_earnings would not inure to the benefit of a private individual its founder in 276_f2d_476 cir the court denied tax exemption to an organization in part because the net_earnings were distributed to its shareholders for their personal benefit the founder of the organization and his two sisters were the only shareholders these three and two of their spouses were the organization's trustees the court found that the organization was operated as a business ultimately producing substantial revenues for its operators in revrul_61_170 1961_1_cb_112 an association composed of professional private duty nurses and practical nurses which supported and operated a nurses’ registry primarily to afford greater employment opportunities for its members was not entitled to exemption under sec_501 of the code although the public received some benefit from the organization's activities the primary benefit of these activities was to the organization's members in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low- income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization which held the funds in a_trust account and disbursed the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf contributions primarily from the creditors participating in the organization’s budget plans for its support the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 4970_2_cb_116 clinic to help finally the organization relied upon voluntary users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public rationale sec_501 of the code sets forth two main tests for qualification for tax exempt status an organization must be both organized and operated exclusively for purposes described in sec_501 of the code your purpose as stated on your articles of incorporation is to provide various financial services including credit counseling debt negotiation debt settlement notary services and the filing of income_tax returns your articles of incorporation do not limit your purpose to those exempt under sec_501 of the code but rather empower you to engage in activities which are in stark contrast to charitable or educational_purposes under sec_501 of the code the various financial services that you seek to provide as listed on your articles of incorporation are not inherently charitable or educational and often are conducted in a commercial manner moreover your articles of incorporation do not contain an express or implied provision dedicating your assets to an exempt_purpose upon dissolution therefore we hold that you are not organized exclusively for exempt purposes and fail the organizational_test as provided in sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations to satisfy the operational_test you must be operated exclusively for one or more exempt purposes as provided in sec_1_501_c_3_-1 of the regulations we hold that you not satisfy the operational requirements to be recognized as exempt under sec_501 of the code in fact the administrative record demonstrates that you will operate for the substantial non-exempt commercial purpose in addition you have not established that your income will not inure to the benefit of your related board members in fact your debt settlement and debt you devote a substantial amount of time and activities to providing commercial services for a fee labeled as donations to the general_public negotiation services are strictly commercial endeavors which in no way contribute to the accomplishment of credit counseling or public education your other services including income_tax filing immigration services corporation filing bookkeeping notary public and mortgage services are also indistinguishable from those that are commercially available the court held in american institute for economic research v united_states supra that the totality of the organization's activities including its sale of publications and sale of advice for a fee to individuals were indicative of a business therefore the organization had a significant non- exempt commercial purpose that was not incidental to the exempt_purpose and was not entitled to be regarded as tax exempt you are remarkably like the organization described in american institute for economic research v united_states supra in that your sale of a multitude of commercial services for a fee is indicative of a business based on the totality of your activities we hold that you are operated for a substantial non-exempt commercial purpose rather than a tax-exempt purpose further evidence that you are operated for a substantial non-exempt purpose is manifested in like the the fact that you have met many of the factors exemplifying commerciality you are organization described in airlie foundation v commissioner supra your financial and other services including debt settlements debt negotiations income_tax services mortgage services the fact that you charge a to15 percent fee to your clients based on the possible bookkeeping services driver-license related_services immigration services and business start- up services directly compete with other for-profit business providers one of the factors considered in assessing commerciality is the extent and degree of below cost services provided you have provided no evidence that your clients receive services for free services at below cost or services according to their ability or pay you have not provided any evidence that your fees will bear any relation to the costs of providing your services and are not purely a profit-making tool savings reaped from creditors in your debt settlement program and a dollar_figure cancellation fee for withdrawing from your programs demonstrates a fee structure that is established purely as a profit-making tool your fee structure reflects your drive to maximize profits at every stage of your operations you have provided no financial studies or other information that would justify the amount of any particular fee moreover you will use traditional outlets local newspapers yellow pages and the internet to advertise your services in the manner of an ordinary for-profit business furthermore like commercial business you will purchase leads in order to expand your client base thus you have met many of the factors cited in airlie foundation v commissioner supra illustrating a commercial operation you are similar to the organization described in b s w group inc v commissioner supra your activities constitute the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit your primary purpose is not charitable or educational but rather commercial although you claim that you will conduct fundraising you are unable to submit any fundraising materials to demonstrate that you have a public solicitation program you have not shown that you will receive any support from contributions from the general_public government or private_foundation grants or public contributions by comparison for-profit like a for-profit business enterprises are supported by fees paid_by those who receive services business all of your revenues are from fees paid_by those who receive debt management debt settlement and income_tax services from you while charitable institutions often do provide services to individuals the cost is generally subsidized by contributors who do not receive anything in return your fees however are set high enough to recoup all projected costs and to produce a profit you do not operate a substantive on-going educational program although you claim that you will provide monthly classes using the money smart program developed by the fdic you have not provided evidence that such classes or workshops have taken place furthermore your money smart classes and homebuyer workshops are conducted as part of your mortgage services which comprise less than percent of total your activities hence your educational classes and workshops are merely an incidental component of your overall activities your operational aim is to generate fees from debt management debt settlement debt negotiation income_tax and other services rather than on on-going financial education for the general_public you do not provide financial education to participants in your dmp program other than suggesting that they attend your money smart classes and referring them to the on-line program offered for free by the fdic you will not provide any other educational materials to is clear from your own description that your primary purpose is clients in your dmp program it the sale of income_tax and debt management services for a fee rather than financial education of the public as a whole you devote all of your time and activities to the sale of your services under the guise of financial counseling you have not shown that you are operated exclusively to educate individuals for the purpose of developing their capabilities analogous to the organization described in better business bureau of washington d c inc v united_states supra your activities appear to have an underlying commercial motive that distinguishes your educational activities from that carried out by a university in addition your clients are not limited to a charitable_class of individuals such as the in fact despite your intentions to target low-to-moderate minorities low-income or elderly income individuals and families you affirm that your services are essentially available to anyone in need of your assistance thus there are no limitations to your services you are unlike the organization described in revrul_69_441 1969_2_cb_115 which aided low-income individuals and families who have financial problems thereby relieving the poor and distressed the organization described in the revrul_69_441 also provided educational and counseling programs free of charge you have not offered any evidence that you will provide your services free of charge or that you will waive your fees for those unable to pay therefore you are unlike the organizations described in revrul_78_99 revrul_76_205 revrul_73_569 revrul_70_590 revrul_70_640 and revrul_68_71 supra as you are not supported by public contributions and do not provide counseling services free of charge your financial structure does not resemble that of a typical charity either because it solely relies upon revenues earned by selling your debt management and income_tax services to the public based on your financial budgets all of your income will be derived from fees for services you render you are unlike the organizations described in consumer credit counseling service of alabama inc v united_states supra which received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way these organizations only received an incidental amount of their revenues from fees hence you are operated in the manner of a trade_or_business you are comparable to the organization described in solution plus inc v commissioner of internal_revenue_service supra in that your primary focus is on providing services including debt negotiations debt management dmps debt settlement services for a fee you conduct your activities in a self-promotional and profit-maximizing manner you do not limit your dmp services strictly to low-income individuals you have not established that your proposed dmp fee donation structure is reasonable therefore you are not operated exclusively for a charitable purpose but rather for a substantial non-exempt commercial purpose furthermore sec_501 of the code requires that the organization must provide credit_counseling_services tailored to the specific needs and circumstances of consumers according the description of your counseling activities your clients are provided general information applicable to many individuals facing financial difficulty you merely present your clients with a budget outline featuring their income and expenses you do not establish long-term counseling relationships with your clients or cultivate in your clients a clear understanding of the root causes of their financial predicament because your income is solely derived from fees from services your debt management debt negotiation and debt settlement services are presented as perhaps the best options to pursue hence it is evident that you do not provide counseling that is tailored to the specific needs and circumstances of each client in addition sec_501 provides that the organization's fee policy must indicate that the fees charged are reasonable and allow for the waiver of fees for consumers who are unable to pay you have not shown that your fees are reasonable or that you would waive your fees for clients who are unable to pay although you claim that your services are free of charge your program enrollment contract plainly establishes the required fee donation that each of your clients must pay for your services likewise your governance structure violates the requirements of sec_501 of the code sec_501 of the code provides that at all times the board_of directors of a credit counseling service_organization must be controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders your board_of directors is not controlled by persons who represent the broad interests of the public instead your board_of directors is controlled by one related couple with experience in mortgage and income_tax services moreover sec_501 of the code requires that not more than percent of the voting power of the board_of directors can be vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities contrary to the requirements of sec_501 of the code one hundred percent of the voting power of your board_of directors is vested in persons who are employed by you or who benefit financially directly or indirectly from your activities you have only two board members t and v both t and v are compensated by you in their positions as general manager and operations manager respectively as you are controlled by individuals who will financial benefit directly from your organization's activities you do not meet the requirements of sec_501 of the code moreover in breach of sec_501 of the code you intend to pay for referrals of customers furthermore sec_1 q a of the code provides that the organization must not solicit contributions from consumers during the initial counseling process or while the consumer is receiving services from the organization according to your enrollment contract clients must agree to your specified fees in order to receive initial and continued services thus you have violated a number of the requirements that credit_counseling_organization must adhere to under sec_501 of the code a fundamental requirement for an organization that seeks exemption from federal income taxes is that it benefits the public rather than its creator shareholders or persons having a personal or private interest in the activities of the organization see sec_1_501_c_3_-1 of the regulations you have not met your burden_of_proof that your organizational structure and manner of operation do not result in inurement to t_and v as provided in sec_1 c - d ii of the regulations and the court decision in salvation navy v commissioner supra you are not governed by an independent board_of directors as t and v are a married couple despite this lack of independent oversight both t and v are receiving compensation from you as your entire board_of directors is related the compensation arrangements you have with your board members were not negotiated in arm’s-length similar to revrul_61_170 you seek to provide your related board members with employment opportunities moreover among the other indicators of a trade_or_business t is referred to as your owner and his compensation is tied to your organization’s overall performance on your business plan additionally your business plan described your governance structure as family owned and operated like the organization described in birmingham business college inc v commissioner supra you have not shown that your earning do not inure to the benefit of private individuals and that you are not operated to produce revenues ultimately benefiting your related operators board members you have not established that you are formed to serve a public rather than a private interest in summary we hold that you have failed both the organizational and operational tests under sec_501 of the code as your primary aim is to provide various services for a fee you are operated for a substantial non-exempt commercial purpose additionally as you are controlled by a compensated board_of directors comprised of a single related couple you have not demonstrated that your earnings do not inure to the benefit of private individuals in contravention of sec_501 of the code therefore you do not qualify for exemption as an organization described in sec_501 of the code or under any other sections of the code contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal’ these items include the organization’s name address and employer_identification_number astatement that the organization wants to appeal the determination the date and symbols on the determination_letter astatement of facts supporting the organization's position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired a d the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement lf an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh attn deliver to internal_revenue_service eo determinations quality assurance main street room cincinnati oh attn if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements enclosure publication
